Citation Nr: 0501726	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
November 1953 and from April 1955 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In September 2002, the veteran participated in a hearing 
conducted at the RO by a hearing officer.  The veteran 
participated in another hearing at the RO, conducted by the 
undersigned Veterans Law Judge in November 2004.  

In December 2004, the veteran presented additional evidence 
to the Board with the proper waiver of Agency of Original 
Jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2003). 

A review of the file shows that the veteran has continuously 
raised the issue of entitlement to service connection for 
dental injuries.  However, the matter has not bee addressed 
by the RO.  Therefore, the Board refers the matter for the 
appropriate action.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of May 1998, the RO denied the 
claim of service connection for hearing loss on the basis 
that there was no record of treatment in service and that the 
audiometric findings of record did not meet the criteria for 
a grant of service connection.

2.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for hearing loss in May 1998 
is not cumulative and redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and does raise a reasonable possibility of 
substantiating the claim.  

3.  There is no competent evidence of a nexus between the 
veteran's right knee arthritis and a hit and run automobile 
accident during service.

4.  There is no competent evidence of a nexus between the 
veteran's right foot disability and a hit and run automobile 
accident during service.


CONCLUSIONS OF LAW

1.  The RO's May 1998 denial of the claim of entitlement to 
service connection for hearing loss is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  

2.  Right knee arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2004).

3.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, VCAA letters were issued prior to and after 
the RO decisions currently on appeal.  Therefore, the Board 
finds that there were no defects with respect to the timing 
of the VCAA notice requirement.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in January 2002, January 2003, February 
2004 and April 2004, as well as by the discussions in the 
January 2003 statement of the case (SOC), and the November 
2003 and January 2004 supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The Board acknowledges that a VA examination and 
opinion have not been obtained.  However, the record does 
include medical evidence of the veteran's condition during 
service and a report of medical examination at the time of 
separation from active duty service.  Moreover, the veteran 
has provided supportive evidence from his private physician.  
Since there is evidence of a current disability, a nexus 
opinion and sufficient evidence of the events that occurred 
during service, the current medical evidence is sufficient to 
decide the claim and action to obtain a VA examination and 
etiology opinion is therefore not necessary.  38 C.F.R. § 
3.159(c)(4).  Therefore, the Board concludes that no further 
assistance to the veteran is required.

New and Material Evidence to Reopen the Claim of Entitlement 
to Service Connection for Hearing Loss

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore applicable in 
this case as the veteran's claim to reopen was filed after 
August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In December 1997, the veteran initiated a claim alleging 
entitlement to service connection for hearing loss.  At that 
time, the evidence of record consisted of the veteran's 
service medical records and post-service records.  

On the 1953 enlistment and separation examinations, the 
veteran's hearing was 15/15 whispered voice, bilaterally.  
His hearing was also 15/15 whispered voice on the 1955 
enlistment examination and 1957 separation examination.  

In May 1998, the RO denied the claim on the basis that there 
was no record of treatment in service and that the 
audiometric findings of record did not meet the criteria for 
a grant of service connection.  The veteran was notified of 
the decision and filed a timely notice of disagreement in May 
1998.  A statement of the case was issued in November 1998.  
The veteran filed a substantive appeal in October 1999, more 
than 1 year after the date of notification of the rating 
decision.  Therefore, the substantive appeal was untimely and 
the veteran failed to perfect his appeal.  Thus, the RO's May 
1998 decision became final.  In December 2002, the veteran 
filed an application to reopen his claim.  

The veteran was seen for a VA consultation in February 2002 
and fitted for hearing aids.  The veteran reported 
progressive hearing loss over the past 15 years, and felt 
that the left ear was worse.  He reported a history of ear 
infections and the removal of a cyst from his ear, but was 
unable to state which ear or when the incident occurred.  The 
veteran was able to provide a vague history for most of the 
questions asked that day.  Noise exposure included on the 
flight line during service and while out recreational 
hunting.  

In November 2004, the veteran provided additional details 
regarding his noise exposure during service and hearing loss.  

When the claim was initially denied, the evidence was 
entirely negative for a finding of hearing loss.  The 
February 2002 consultation for hearing aids clearly 
demonstrates that the veteran currently suffers from hearing 
loss.  Therefore, the evidence presented since the claim was 
denied in May 1998 is new and material.  Thus, the claim is 
reopened.

Service Connection for Right Ankle and Right Foot 
Disabilities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Certain chronic diseases, including 
arthritis, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The post-service records show that the veteran has been seen 
over the years for complaints of knee pain and arthritis.  In 
a November 2004 statement, the veteran's treating physician 
reported spurring in the posterior and inferior aspect of the 
calcaneus, arthritis in the right ankle, and decreased 
circulation in the right foot.  Therefore, there is competent 
evidence of a current disability.  

The veteran alleges that he sustained injuries to his right 
foot and ankle when he was a victim in a hit and run accident 
during service.  In support of his claim, the veteran 
submitted a statement from his sister in October 2002.  She 
recalled that the American Red Cross came to the family home 
to report that the veteran had been injured in a hit and run 
accident while on Castle Air Force Base.  They were not sure 
of the extent of the injuries until later, but later found 
out that he suffered a broken bone in the right foot, injured 
his knee, and had minor head injuries.  

The service medical records only show first degree bilateral 
pes planus with no weakness of the feet on the separation 
examination of 1957, and are entirely negative for reported 
injuries sustained in a hit and run accident.  However, the 
Board notes that normally, where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board will accept the lay statements as evidence of the hit 
and run accident.  However, the evidence is lacking with 
regard to a nexus.

The Court has held where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In the November 2004 statement, the veteran's private 
physician opined that since the motor vehicle accident in 
service, arthritis in the ankle and decreased circulation 
from the scar tissue from the damage had developed in the 
intervening 30 years.  The physician also opined that the 
ankle gives the veteran problems with his foot on the lateral 
side.  References to the reported accident during service 
also appear in treatment records provided by this physician.  

The Board questions the conclusions reached in the November 
2004 statement because the treatment records from this 
physician also contain references to other events such as 
frostbite during service and a motor vehicle accident in June 
2002.  However, the impact or role any of these other events 
played in the veteran's current condition was not addressed.  
Further, it appears that the opinion was based on the history 
as reported by the veteran.  In LeShore v. Brown, 8 Vet. 
App. 406 (1995), the Court held that medical professionals 
are not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  Although the veteran 
reported a history of a hit and run accident during service, 
the physician could only confirm the veteran's contention 
through medical evaluations.  It does not appear that the 
physician reached the conclusion based on an examination of 
the entire record.  

Therefore, the Board does not give much probative value to 
the opinion.  It is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Therefore, the only remaining evidence in support of the 
claim with respect to a nexus consists of lay statements.  
However, as medical expertise is required in this instance, 
the veteran is not competent to comment on a medical matter.  
See Espiritu, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right foot disability and a right knee 
disability.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the appeal is denied.  


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
hearing loss, and to this extent, the appeal is granted.

Entitlement to service connection for a right knee disability 
has not been established, and the appeal is denied.

Entitlement to service connection for a right foot disability 
has not been established, and the appeal is denied.




REMAND

Service Connection for Hearing Loss

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for hearing loss.  
In light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  

Here, there is evidence that the veteran currently suffers 
from hearing loss.  However, the report does not contain 
audiological test results that show hearing loss as defined 
at 38 C.F.R. § 3.385.  Further, a history of noise exposure 
includes being on the flight line during service and 
recreational hunting.  However, it is not clear if the 
hearing loss became manifest during the presumptive period 
outlined under 38 C.F.R. § 3.309.  Therefore, the evidence is 
insufficient to decide the issue of service connection with 
any certainty.  As the Board cannot exercise its own 
independent judgment on medical matters, further examinations 
are required, to include opinions based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion whether there is 
a nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, an examination is in order.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
etiology and severity of his bilateral 
hearing loss.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
also opine as to the date of onset of the 
veteran's hearing loss.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the AMC should review the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss. If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


